 


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

    MARCUS PAYTON,

           Petitioner,
                                                     Case No. 17-cv-487-wmc
      v.

    LOUIS WILLIAMS, II,

           Defendant.


                           JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent Louis Williams, II against petitioner Marcus Payton denying his motion

for post-conviction relief under 28 U.S.C. § 2241.




           s/ J. Friedl, Deputy Clerk                          12/20/2018
           Peter Oppeneer, Clerk of Court                      Date




 
